DLD-112                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-3339
                                      ___________

                          PALANI KARUPAIYAN; P.P.; R.P.,
                                                     Appellants

                                             v.

             TOWNSHIP OF WOODBRIDGE; STATE OF NEW JERSEY;
                UNITED STATES OF AMERICA; UNION OF INDIA;
               OFFICER GANDHI, 5038, individually and in his official
                capacity as Parking enforcement officer of Woodbridge;
                      WOODBRIDGE POLICE DEPARTMENT
                     ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-21-cv-19737)
                         District Judge: Honorable Esther Salas
                      ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect,
         Possible Dismissal under 28 U.S.C. § 1915(e)(2), or Possible Summary
               Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 24, 2022
                Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                               (Opinion filed: May 3, 2022)
                                       _________

                                        OPINION*
                                        _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

      Palani Karupaiyan appeals1 from the orders of the District Court dismissing his

complaint and denying reconsideration. We will affirm.

                                            I.

      Karupaiyan is a frequent pro se litigant with a history of filing complaints raising

conclusory and apparently unrelated claims. See, e.g., Karupaiyan v. Naganda, No. 21-

2560, 2022 WL 327724, at *1-2 (3d Cir. Feb. 3, 2022). In this case, he filed suit against:

(1) the Township of Woodbridge, New Jersey, along with related defendants; (2) the

State of New Jersey; (3) the United States; and (4) the “Union of India.” He asserted a

litany of complaints against the Woodbridge defendants, including that they wrongfully

ticketed and impounded a car in which he was living. He also faulted New Jersey, the

United States and India for allowing an unidentified relative to relocate his children to

India. In addition, he sought the appointment of more Justices to the United States

Supreme Court because, he claimed, the Court lacked the resources to hear a case in

which he complained of broken ribs.




1
  Karupaiyan also purports to appeal on behalf of his two children. After our Clerk
notified him that he cannot litigate pro se on their behalf, see Osei-Afriyie by Osei-
Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883 (3d Cir. 1991), he filed a motion for
appointment of a guardian and counsel. We recently denied Karupaiyan’s motion for
such relief in C.A. No. 21-2560, and we deny this motion too because he has not raised
anything suggesting that such relief might be warranted.
                                            2
       The District Court screened the complaint under 28 U.S.C. § 1915(e)(2)(B) and

dismissed it for failure to state a claim. The court ruled that Karupaiyan’s claims against

New Jersey, the United States and India are barred by immunity doctrines. The court also

ruled that Karupaiyan’s allegations against the Woodbridge defendants were too

conclusory to state a federal claim, and it declined to exercise supplemental jurisdiction

over any state-law claims, but it gave him leave to amend as to these defendants.

Karupaiyan obtained an extension of time to amend, but he ultimately declined to do so

and filed this appeal instead. He also filed several post-judgment motions, which the

District Court construed in part as motions for reconsideration and denied. Karupaiyan

has amened his notice of appeal to challenge that ruling as well.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291.2 We exercise plenary review over

the dismissal of a complaint under § 1915(e)(2)(B)(ii) for failure to state a claim. See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To avoid dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Talley v. Wetzel, 15 F.4th 275, 286 n.7 (3d Cir. 2021) (quotation



2
  The District Court initially dismissed Karupaiyan’s claims against the Woodbridge
defendants with leave to amend, but the court later concluded that Karupaiyan stood on
his complaint because he declined to amend and withdrew his request for an extension of
time to do so. Karupaiyan also has expressly stated in this Court that he is standing on his
complaint. Thus, the order of dismissal is a final decision under § 1291. See Hoffman v.
Nordic Nats., Inc., 837 F.3d 272, 279 (3d Cir. 2016).
                                             3
marks omitted). We review the denial of reconsideration for abuse of discretion. See

Walker v. Coffey, 905 F.3d 138, 143 (3d Cir. 2018).

       Having conducted our review, we will affirm substantially for the reasons

explained by the District Court. We see no basis to disturb the court’s rulings that

Karupaiyan’s federal claims against New Jersey, the United States, and India are barred

by the principles of immunity that the court explained. We also see no basis to disturb the

court’s ruling that Karupaiyan did not state a federal claim against any of the Woodbridge

defendants. Although Karupaiyan’s complaint is replete with conclusory allegations that

these defendants acted wrongfully, his conclusory allegations are just that and do not

plausibly suggest that any of these defendants violated his federal rights.

       Karupaiyan’s only factual allegation that potentially suggests actionable

wrongdoing is his allegation that a traffic enforcement officer named Gandhi called him a

“black madrasi” after his car was towed. (ECF No. 1 at 7 ¶ 12, 18 ¶ 153.) Karupaiyan

claims that this use of what he identifies as a racial slur constitutes discrimination. He

relies on statutes governing employment, but those statutes do not apply because he does

not allege that he has or had any employment relationship with any of the defendants. He

also claims that Officer Gandhi’s use of the slur violated his civil rights. But as courts

have recognized, an officer’s isolated use of a racial slur or epithet by itself—

reprehensible though it is—does not violate the Constitution. See, e.g., Chavez v. Ill.

State Police, 251 F.3d 612, 646 (7th Cir. 2001); Williams v. Bramer, 180 F.3d 699, 706

                                             4
(5th Cir. 1999). Karupaiyan did not allege any other facts plausibly suggesting that any of

the Woodbridge defendants violated any of his federal rights. Nor do any of his filings in

the District Court or this Court suggest that the District Court erred in denying

reconsideration or any of his other requests for relief.

                                               III.

       For these reasons, we will affirm the judgments of the District Court. Karuppiah’s

motions for relief in this Court are denied.




                                                5